Information to identify the case:
Debtor 1              Melissa Mae McCall                                                Social Security number or ITIN        xxx−xx−3228
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2                                                                                Social Security number or ITIN _ _ _ _
                      First Name   Middle Name     Last Name
(Spouse, if filing)
                                                                                        EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Western District of Texas
                                                                                        Date case filed for chapter 7 4/3/19
Case number:          19−60221−rbk




Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                           12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Melissa Mae McCall

2.      All other names used in the aka Melissa Myers McCall
        last 8 years

3.     Address                               11460 FM 3178
                                             Oakwood, TX 75855

4.     Debtor's attorney                     Nicholas M Wajda                                       Contact phone 214−396−6008
                                             Wajda & Associates, APC
       Name and address                      5430 Lyndon B Johnson Fwy, Ste. 1200                   Email: nick@recoverylawgroup.com
                                             Dallas, TX 75206

5.     Bankruptcy trustee                    James Studensky                                        Contact phone (254) 776−9630
                                             3912 W. Waco Drive
       Name and address                      Waco, TX 76710                                         Email: jstudensky.trustee@outlook.com
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
Debtor Melissa Mae McCall                                                                                             Case number 19−60221−rbk


6. Bankruptcy clerk's office                      800 FRANKLIN AVE., SUITE 140                                Hours open Monday − Friday 8:00
                                                  WACO, TX 76701−0                                            AM − 4:00 PM
    Documents in this case may be filed at this
    address. You may inspect all records filed                                                                Contact phone (254) 750−1513
    in this case at this office or online at
    www.pacer.gov. See Court website for
    electronic filing information:                                                                            Date: 4/4/19
    www.txwb.uscourts.gov.


7. Meeting of creditors                           May 2, 2019 at 02:00 PM                                     Location:

    Debtors must attend the meeting to be         The meeting may be continued or adjourned to a              Waco Room 175, 800 Franklin
    questioned under oath. In a joint case,       later date. If so, the date will be on the court            St., Waco, TX 76701
    both spouses must attend. Creditors may
    attend, but are not required to do so.        docket.


8. Presumption of abuse                           The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                 Filing deadline: 7/1/19
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                  You must file a complaint:
                                                  • if you assert that the debtor is not entitled to
                                                    receive a discharge of any debts under any of the
                                                    subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                    or

                                                  • if you want to have a debt excepted from discharge
                                                    under 11 U.S.C § 523(a)(2), (4), or (6).

                                                  You must file a motion:
                                                  • if you assert that the discharge should be denied
                                                    under § 727(a)(8) or (9).


                                                  Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                  The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                  exempt. If you believe that the law does not authorize an
                                                  exemption claimed, you may file an objection.


10. Proof of claim                                No property appears to be available to pay creditors. Therefore, please do not file a
                                                  proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless    will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.                deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                               The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                  not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                  exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                  www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                  debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                  objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                            page 2
                                               United States Bankruptcy Court
                                                 Western District of Texas
In re:                                                                                                     Case No. 19-60221-rbk
Melissa Mae McCall                                                                                         Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0542-6                  User: stephensd                    Page 1 of 2                          Date Rcvd: Apr 04, 2019
                                      Form ID: 309A                      Total Noticed: 23


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 06, 2019.
db             +Melissa Mae McCall,    11460 FM 3178,   Oakwood, TX 75855-4078
17618979       +AFS/AmeriFinancial Solutions, LLC.,    Po Box 65018,    Baltimore, MD 21264-5018
17618981       +Bank Of America,    4909 Savarese Circle,   Fl1-908-01-50,    Tampa, FL 33634-2413
17618982        Brazos Valley Emergency Physicians, P.A.,     PO Box 14000,   Belfast, ME 04915-4033
17618985       +Collection Resources I,    Attn: Bankruptcy Dept,    650 E. Nontana Ste. J,
                 Las Cruces, NM 88001-4294
17618986       +Huntsville Memorial Hospital,    PO Box 4438,    Houston, TX 77210-4438
17618987       +Jn Portfolio Debt Equities, LLC,    Attn: Bankruptcy,    5757 Phantom Dr. Ste 225,
                 Hazelwood, MO 63042-2429
17618992       +St. Joseph Children’s Hospital,    2901 E 29th St, Suite 123,    Bryan, TX 77802-2691
17618995       +US Acute Care Solutions,    Emp of Clar UMC (McCourt), PLLC,    Attn #18925X,    P.O. Box 14000,
                 Belfast, ME 04915-4033

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: nick@recoverylawgroup.com Apr 05 2019 00:25:04        Nicholas M Wajda,
                 Wajda & Associates, APC,    5430 Lyndon B Johnson Fwy, Ste. 1200,     Dallas, TX 75206
tr             +EDI: QJESTUDENSKY.COM Apr 05 2019 04:18:00       James Studensky,    3912 W. Waco Drive,
                 Waco, TX 76710-7108
ust            +E-mail/Text: ustpregion07.au.ecf@usdoj.gov Apr 05 2019 00:25:58
                 United States Trustee - WA12,    United States Trustee,     903 San Jacinto Blvd, Suite 230,
                 Austin, TX 78701-2450
17618980       +EDI: AMEREXPR.COM Apr 05 2019 04:18:00       Amex,    Correspondence/Bankruptcy,    Po Box 981540,
                 El Paso, TX 79998-1540
17618983       +E-mail/Text: bankruptcy@cavps.com Apr 05 2019 00:26:23        Cavalry Portfolio Services,
                 Attn: Bankruptcy Department,    500 Summit Lake Ste 400,     Valhalla, NY 10595-2322
17618984       +EDI: CHASE.COM Apr 05 2019 04:18:00       Chase Card Services,    Attn: Bankruptcy,    Po Box 15298,
                 Wilmington, DE 19850-5298
17618988       +EDI: MID8.COM Apr 05 2019 04:18:00       Midland Funding,    2365 Northside Dr Ste 300,
                 San Diego, CA 92108-2709
17618989       +EDI: PRA.COM Apr 05 2019 04:18:00       Portfolio Recovery,    Po Box 41021,
                 Norfolk, VA 23541-1021
17618991       +E-mail/Text: EBN_Waco@Receivemorermp.com Apr 05 2019 00:27:00        RMP Services LLC,
                 200 N New Road,    Waco, TX 76710-6932
17618990       +EDI: RESURGENT.COM Apr 05 2019 04:18:00       Resurgent Capital Services,    Po Box 10587,
                 Greenville, SC 29603-0587
17618994        EDI: TFSR.COM Apr 05 2019 04:18:00       Toyota Financial Services,    Attn: Bankruptcy,
                 Po Box 8026,    Cedar Rapids, IA 52409
17618993       +EDI: WTRRNBANK.COM Apr 05 2019 04:18:00       Target,    Attn: Bankruptcy,   Po Box 9475,
                 Minneapolis, MN 55440-9475
17618996       +EDI: VAND.COM Apr 05 2019 04:18:00       Vanderbilt Mortgage,    P.O. Box 9800,
                 Maryville, TN 37802-9800
17618997        EDI: WFFC.COM Apr 05 2019 04:18:00       Wells Fargo Bank,    Attn: Bankruptcy Dept,    Po Box 6429,
                 Greenville, SC 29606
                                                                                                TOTAL: 14

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 06, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING
District/off: 0542-6         User: stephensd             Page 2 of 2                   Date Rcvd: Apr 04, 2019
                             Form ID: 309A               Total Noticed: 23


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 3, 2019 at the address(es) listed below:
              James Studensky    jstudensky.trustee@outlook.com, jstudensky@ecf.axosfs.com
              Nicholas M Wajda   on behalf of Debtor Melissa Mae McCall nick@recoverylawgroup.com,
               r47098@notify.bestcase.com
              United States Trustee - WA12   ustpregion07.au.ecf@usdoj.gov
                                                                                            TOTAL: 3
